DETAILED ACTION
This action is in response to application 17/283,906 filed on 04/08/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (“Joshi”) (US Pub No.: 2013/0114730 A1) in view of Alshina et al. (“Alshina”) (US Pub. No.: 2018/0176588 A1).

In regards to claim [1], [6], and [14], Joshi discloses an image decoding method (see paragraph [0090]) performed by a decoding apparatus (see fig. 3 unit 30), an image encoding method (see paragraph [0078]) performed by an encoding apparatus (see fig. 2 unit 20), and a non-transitory computer-readable storage medium storing (see paragraphs [0201-0202]) encoded information (see paragraph [0037]) causing a decoding apparatus (see fig. 3 unit 30) to perform a video encoding method (see paragraph [0078]), the method comprising: deriving a quantized transform coefficient (see fig. 6A, e.g. “1” located in position 121, paragraph [0103]) for a current block (see fig. 6A unit 120); encoding residual information (see paragraphs [0053] and [0057]) including information on the quantized transform coefficient (see paragraph [0103]); deriving a residual sample for the current block (see paragraph [0051], e.g. “residual sample corresponding to a CU/block”) based on the quantized transform coefficient (see paragraph [0103]); and generating a reconstructed picture (see paragraphs [0062] and [0080], e.g. “reconstructed video”) based on the residual sample for the current block (see paragraph [0051]), wherein the residual information (see paragraphs [0053] and [0057]) includes position information related to the position of the last non-zero transform coefficient (see fig. 6C, fig. 11 unit 178 and/or unit 180, e.g. “column and/or row of last non-zero coefficient”) in a transform block (see fig. 11 unit 170), and wherein the position information (see fig. 6C, fig. 11 unit 178 and/or unit 180) is derived based on whether or not the transform skip is applied to the transform block (see fig. 11 unit 170) and a size of the transform block (see fig. 6C, paragraphs [0021] and [0117], e.g. “4x4 block”).
Yet, Joshi fails to explicitly disclose receiving a bitstream including residual information as claimed.
However, Alshina teaches the well-known concept of receiving a bitstream including residual information (see paragraph [0136]). 
Therefore, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Joshi above by incorporating the proposed teachings of Alshina above to perform such a modification to provide an encoding/decoding apparatus and method that is capable of receiving a bitstream including residual information as well as to the problem in a case when removing temporal redundancy between pictures as taught by Alshina et al. (see Alshina, paragraph [0003]), thus enhancing compression efficiency.

As per claim [2], most of the limitations have been noted in the above rejection of claim 1.     In addition, Joshi discloses the image decoding method of claim 1 (see the above rejection of claim 1), wherein the position information includes information related to a prefix of the column position of the last significant coefficient (see fig. 6C, fig. 11 unit 178 and/or unit 180) in the scanning order in the transform block (see figs. 5A-5D), and information related to a prefix of the row position of the last significant coefficient (see fig. 6C, fig. 11 unit 178 and/or unit 180) in the scanning order in the transform block (see figs. 5A-5D), and information related to a suffix of the column position of the last significant coefficient (see fig. 6C, fig. 11 unit 178 and/or unit 180) in the scanning order in the transform block (see figs. 5A-5D), and information related to a suffix of the row position of the last significant coefficient (see fig. 6C, fig. 11 unit 178 and/or unit 180) in the scanning order in the transform block (see figs. 5A-5D).


As per claim [3], most of the limitations have been noted in the above rejection of claim 1.     In addition, Joshi discloses the image decoding method of claim 1 (see the above rejection of claim 1), wherein the residual information (see paragraphs [0053] and [0057]) does not include the position information (see fig. 6C, fig. 11 unit 178 and/or unit 180) when a value of a transform skip flag related to whether the transform skip is applied to the transform block (see fig. 6C, paragraph [0021]) is equal to 1 (see paragraphs [0108-0109]).


As per claim [4], most of the limitations have been noted in the above rejection of claim 1.     In addition, Joshi discloses the image decoding method of claim 1 (see the above rejection of claim 1), wherein the residual information (see paragraphs [0053] and [0057]) is derived through different syntax elements (see paragraph [0041]) depending on whether or not a transform is applied to the transform block (see fig. 11), and wherein the position information (see fig. 6C, fig. 11 unit 178 and/or unit 180) is included in the syntax elements (see paragraph [0041]) applied when the transform is not applied to the transform block (see fig. 11, e.g. “no transform”).


As per claim [5], most of the limitations have been noted in the above rejection of claim 1.     In addition, Joshi discloses the image decoding method of claim 1 (see the above rejection of claim 1), wherein the residual information (see paragraphs [0053] and [0057]) includes a significant coefficient flag (see paragraphs [0108-0109]) related to whether or not the quantized transform coefficient (see paragraph [0103]) is a non-zero significant coefficient (see fig. 6C), a parity level flag for a parity of a transform coefficient level (see paragraph [0110]) for the quantized transform coefficient (see paragraph [0103]), a first transform coefficient level flag related to whether or not the transform coefficient level (see paragraph [0103]) is greater than a first threshold value (see paragraph [0106]), and a second transform coefficient level flag  related to whether or not the transform coefficient level (see paragraph [0103]) for the quantized transform coefficient (see paragraph [0103]) is greater than a second threshold value (see paragraph [0106]), and wherein the deriving the quantized transform coefficient (see paragraph [0103]) comprises: decoding (see fig. 3 unit 30) the first transform coefficient level flag (see paragraph [0103]), and decoding (see fig. 3 unit 30) the parity level flag (see paragraphs [0105-0106]); and deriving the quantized transform coefficient (see paragraph [0103]) based on a value of the decoded (see fig. 3 unit 30) parity level flag (see paragraphs [0105-0106]) and a value of the decoded (see fig. 3 unit 30) first transform coefficient level flag (see paragraphs [0105-0106]), and wherein the decoding (see fig. 3 unit 30) of the first transform coefficient level flag (see paragraphs [0105-0106]) is performed prior to the decoding (see fig. 3 unit 30) of the parity level flag (see paragraph [0103]).


As per claim [7], the image encoding method of claim 6, is analogous to claim 2, which is performed by claim 7. 

As per claim [8], the image encoding method of claim 6, is analogous to claim 3, which is performed by claim 8. 

As per claim [9], the image encoding method of claim 6, is analogous to claim 4, which is performed by claim 9. 

As per claim [10], the image encoding method of claim 6, is analogous to claim 5, which is performed by claim 10. 



Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Kim et al. (US Pub. No.: 2021/0235119 A1) discloses method for performing transform index coding on basis of intra prediction mode, and device therefor. 

	Cheon et al. (US Pub. No.: 2011/0096834 A1) discloses method and apparatus for encoding residual block and method and apparatus for decoding residual block.

	Xu et al. (US Pub. No.: 2018/0213258 A1) discloses transform coefficient coding using level maps. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/Examiner, Art Unit 2485                 

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485 
September 1, 2022